EXHIBIT32.1CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTEDPURSUANT TO SECTION -OXLEY ACT OF 2002In connection with the Quarterly Report of YUS International Group Limited (the "Company") on Form 10-Q for the quarter ended September 30, 2016 (the “Report”), I, Ho Kam Hang, Chief Executive Officer of the Company, certify, pursuant to 8 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1)The Report fully complies with the requirement of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and2)The information contained in the Report fairly presents, in all material respects, the Company's financial position and results of operations. Date:November 21, 2016By:/s/ Ho Kam HangHo Kam HangChief Executive OfficerThis certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for the purposes of s. 18 of the Securities Exchange Act of 1934, as amended.
